NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MICHAEL ODHIAMBO,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D15-3506
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Pinellas
County; Nancy Moate Ley Judge.

Luke Newman of Luke Newman, P.A.,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katie Salemi Ashby,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.